Hooker, J.
I am of the opinion that there is no statutory impediment to cancellation by the auditor general of a deed or sale by the State after notice and the expiration of the period of six months referred to therein (see Jakobowski v. Auditor General, 144 Mich. 46; Shaaf v. O’Connor, 146 Mich. 504), and that relator’s laches, if the delay may be so called, under the circumstances, should not preclude the granting of his application to the auditor general.
The writ should issue.
Me Alva y, C. J., and Carpenter, Blair, Montgomery, Ostrander, and Moore, JJ., concurred with Hooker, J.